Case 1:17-cr-00101-LEK Document 396 Filed 12/11/18 Page 1 of 1          PageID #: 3610

                                    MINUTES



 CASE NUMBER:           CR NO. 17-00101LEK
 CASE NAME:             USA vs. (01) ANTHONY T. WILLIAMS
 ATTYS FOR PLA:
 ATTYS FOR DEFT:
 INTERPRETER:


      JUDGE:      Leslie E. Kobayashi          REPORTER:

      DATE:       12/11/2018                   TIME:


COURT ACTION: EO: Defendant (01) Anthony T. Williams’ Motion [395] to
Reconsider Court’s Orders Denying Motions will be considered by Judge Leslie E.
Kobayashi as a Non Hearing Motion.

Responsive Memorandum or Memorandum in Opposition is due 12/26/2018.
Reply Memorandum is due 1/14/2019.

Defendant (01) Anthony T. Williams’ Motion [395] to Reconsider Court’s Orders Denying
Motions will be taken under submission thereafter. Court to issue Order.

Submitted by: Warren N. Nakamura, Courtroom Manager
